DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claims 1, 13, 20 are amended.  Claims 11-12 and 22 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 further recites that the bottom surface of the lip is in contact with the plate.  However, claim 1 is now amended to recite that the bottom surface of the lip contacts the surface.  Claim 14 creates a contradiction because the bottom surface of the lip does not contact the surface and the plate.  Therefore, claim 14 does not further limit claim 1 and actually is in contradiction to the limitations now recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 13-17, 19-21, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 297 03 647 to Katerla Beate.
Regarding claim 1, Beate ‘647 discloses a device for attaching items to a surface, the device comprising: one or more attachment devices 52/62 for attaching the device to the surface; one or more pressure components 36 connected to the attachment device and biased toward the surface, the pressure component 36 configured with at least one upturned lip 122, a bottom surface of the upturned lip 122 being in contact with the surface 4 (Fig. 2b); the one or more pressure components 36 configured to receive an item between the upturned lip 122 and the surface (Fig. 2b), the pressure of the biased pressure component sufficient to hold the item 1.
Regarding claim 7, Beate ‘647 discloses wherein the one or more attachment devices comprises a fastener selected from the group consisting of a tack, thumbtack, pushpin, nail, screw, bolt, and rivet 52.
Regarding claim 8, Beate ‘647 discloses further comprising one or more holes or apertures 13 configured to receive the one or more fasteners 52.

Regarding claim 14, Beate ‘647 discloses further comprising a plate 62, the bottom plate being positioned proximate to the one or more pressure components 36/122, such that lip 122 is in contact with the plate.  The claim is rejected as best understood in light of the 112 rejection.
Regarding claim 15, Beate ‘647 discloses wherein the one or more pressure components 36 are biased toward the plate.
Regarding claim 16, Beate ‘647 discloses wherein the one or more pressure components 36 are held a first distance away from the plate 62 and the upturned lip 122 has a depth greater than the first distance, thereby resulting in pressure being exerted by the bottom surface of the lip 122 on the plate 62. The claim is rejected as best understood in light of the 112 rejection.
Regarding claim 17, Beate ‘647 discloses wherein the plate 62 is biased toward the one or more pressure components 36/121/122.
Regarding claim 19, Beate ‘647 discloses wherein the device is configured in an aesthetically pleasing manner.
Regarding claim 20, Beate ‘647 discloses device for attaching items 1 to a surface 4, the device comprising: one or more attachment devices 52 configured for attachment to the surface; one or more pressure components 36 biased toward the surface and configured with at least one upturned lip 122, a bottom surface of the upturned lip 122 being in contact with the surface 4; one or more attachment cores 13 configured to receive the attachment device 52 and attach or fasten to the one or more pressure components 36.

Regarding claim 23, Beate ‘647 discloses further comprising one or more plates 62 wherein the one or more pressure components 36 are biased towards the plates 62 (pressure component 36 is snapped onto the support 62 and pushed parallel to the wall surface).
Regarding claim 24, Beate ‘647 discloses wherein the device is configured to hold items 1 in a substantially non-coplanar arrangement with the surface 4 (Fig. 2b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 297 03 647 to Katerla Beate.
Regarding claim 2, Beate ‘647 discloses wherein attachment devices could comprise adhesive (para 0003 of the translation provided by applicant).  To include adhesive in the bore 13 lieu of the screw would be an obvious modification and well known and supported in the art.  Noting that suction cups, screws, tacks, magnets, putty and adhesives are functional equivalents in the supports arts for supporting items relative to surfaces.  Applicant’s specification (para 006) and claims (see claim 21 for example)  supports the examiner’s  assertion of equivalence. It would have been obvious to one of 
Regarding claim 3, Beate ‘647 could disclose further comprising a rib on a bottom surface of the device (bottom of aperture 13 would support adhesive or putty and similar to what applicant considers a rib as shown in Fig. 13ab of applicant’s specification), the rib could be configured to receive an adhesive or adhesive putty.  The examiner suggests replacing the screw of Beate ‘647 with an equivalent adhesive which would be inserted in the bottom of aperture 13.  See above motivation.
Regarding claim 4, Beate ‘647 could disclose wherein an area within the bore 13 comprises a texture that could provide increased surface area for the adhesive or adhesive putty in order to support the item relative to a surface by replacing the screw with a functionally equivalent adhesive at a bottom surface of the bore which has a texture.

Claims 5, 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 297 03 647 to Katerla Beate in view of US 3,827,020 to Okamoto.
Regarding claims 5 and 6, Beate ‘647 discloses an attachment device for supporting an item relative o a surface.   Okamoto ‘020  discloses wherein the one or more attachment devices 1 comprises a magnetic device 2 received in a rib on the bottom surface of the device 1 (Fig. 3) in order to support an item relative to a surface.
Suction cups, screws, tacks, magnets, putty and adhesives are functional equivalents in the supports arts for supporting items relative to surfaces.  Applicant’s specification (para 006) and claims (see claim 21 for example)  supports the examiner’s  assertion of equivalence.  It would have been obvious to one of ordinary skill in the art to modify the attachment device screw 52 of Beate ‘647 with the magnet of Okamoto ‘020  in order to removably and securely support an item relative to a surface.
Regarding claim 18, Beate ‘647 could disclose wherein the device comprises designs or markings identifying a provider of goods or services.  Okamoto ‘020 teaches using a suitable pictorial design and the like to an outer surface of the attachment device to make it more attractive and such attractive designs may be various configurations.  The examiner submits that such personalization could be to identify goods and services.  It would have been obvious to one of ordinary skill in the art to modify the attachment device of Beate ‘647 with an attractive design as taught by Okamoto ‘020  in order to identify services and goods.

s 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 297 03 647 to Katerla Beate in view of US 5,133,524 to Liu.
	Regarding claims 9 and 10, Beate ‘647 teaches an attachment device for supporting an item relative to a surface.  Liu ‘524 also teaches an attachment device A for supporting an item P relative to a surface.  Liu ‘524 teaches using a suction cup B received in an aperture for support an item relative to a surface.  It would have been obvious to modify the attachment device of Beate ‘647 with a suction cup as taught in Liu ‘524 in order to releasably and easily securely support an item relative to a surface.  Noting that suction cups, screws, tacks, magnets, putty and adhesives are functional equivalents in the supports arts for supporting items relative to surfaces.  Applicant’s specification (para 006) and claims (see claim 21 for example)  supports the examiner’s  assertion of equivalence.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection, in light of the claim amendments, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632